Case 3:19-cv-04753-AET-TJB Document 38 Filed 08/25/20 Page 1 of 2 PageID: 2020



                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               ______________

                                Nos. 19-1729 & 19-3182
                                   ______________

     DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION INC;
   FIREARMS POLICY COALITION INC; FIREARMS POLICY FOUNDATION;
     CALGUNS FOUNDATION; CALIFORNIA ASSOCIATION OF FEDERAL
             FIREARMS LICENSEES INC; BRANDON COMBS,
                                              Appellants

                                           v.

                 ATTORNEY GENERAL STATE OF NEW JERSEY
                            ______________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 3-19-cv-04753)
                     District Judge: Honorable Anne E. Thompson
                                     ______________

                      Submitted under Third Circuit LAR 34.1(a)
                                 February 28, 2020
                                  ______________

              Before: McKEE, SHWARTZ, and PHIPPS, Circuit Judges.

                                (Filed: August 25, 2020)
                                    ______________

                                     JUDGMENT
                                   ______________

      This cause came on to be heard on the record before the United States District

Court for the District of New Jersey and was submitted pursuant to Third Circuit L.A.R.

34.1(a) on February 28, 2020.
Case 3:19-cv-04753-AET-TJB Document 38 Filed 08/25/20 Page 2 of 2 PageID: 2021



      On consideration whereof, it is ORDERED and ADJUDGED by this Court that

the appeal of the orders of the District Court entered on March 8, 2019, and August 28,

2019, is hereby DISMISSED. Costs taxed against Appellant. All of the above in

accordance with the opinion of this Court.



                                                 ATTEST:


                                                 s/ Patricia S. Dodszuweit
                                                 Clerk

Dated: August 25, 2020




                                             2
